COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 AMO Enterprises, Inc.,                                          No. 08-17-00002-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                               327th District Court
                                                 §
 Ramon Perez,                                                  of El Paso County, Texas
                                                 §
                  Appellee.                                      (TC# 2014DCV0855)
                                                 §

                                             ORDER

       Pending before the Court is a motion filed by Appellant, AMO Enterprises, Inc., to stay

all proceedings in the trial court pending resolution of this interlocutory appeal. The motion to

stay is GRANTED. Accordingly, the trial court is ordered to stay all proceedings, including the

trial scheduled for April 4, 2017, in cause number 2014DCV0855, styled Ramon Perez v. AMO

Enterprises, Inc. and Superior Food Machinery, Inc., pending resolution of this appeal or further

order of this Court. In order to expedite resolution of the appeal, the Court will impose limits on

the briefing deadlines. See TEX.R.APP.P. 38.6(d). Appellant’s brief is currently due on February

22, 2017. Appellant is advised that if the brief is not filed by the due date, any further extension

of time granted by the Court will be limited to twenty days and will be final. See TEX.R.APP.P.

38.6(a). Likewise, Appellee will be limited to no more than two extensions of time in which to

file his brief. See TEX.R.APP.P. 38.6(b).

       IT IS SO ORDERED this 8th day of February, 2017.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.